 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Samurai, Inc., d/b/a The Samurai/KabukiJapanese Steak House and Hotel, Motel, Restau-rant Employees and Bartenders Local 12, Hoteland Restaurant Employees and Bartenders Inter-national Union, AFLCIO. Case 9-CA-10656May 2, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHERUpon a charge filed on September 22, 1976, byHotel, Motel, Restaurant Employees and BartendersLocal 12, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, hereincalled the Union, and duly served on The Samurai,Inc., d/b/a The Samurai/Kabuki Japanese SteakHouse, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 9, issued acomplaint and notice of hearing on November 8,1976, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 19, 1976,following a Board election in Case 9-RC-10905, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; 1 and that, commenc-ing on or about September 21, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On November 12, 1976, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint. Respondentadmitted that it has refused upon request to bargaincollectively with the Union since September 21, 1976.Respondent denied the conclusory 8(a)(l) and (5)allegations and asserted that the Union was improp-erly certified and that, furthermore, Respondent isnot a successor and is not bound by the certificationOn January 4, 1977, counsel for the GeneralCounsel filed directly with the Board a Motion fort Official notice is taken of the record in the representation proceeding,Case 9-RC-10905, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosyslems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,229 NLRB No. 62Summary Judgment. Subsequently, on January 18,1977, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-dent thereafter filed a response to Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response toNotice To Show Cause, Respondent denies that it isa successor and therefore asserts that it has noobligation to bargain with the Union. Respondentalso attacks the Union's certification, arguing thatpreelection conduct rendered it improper.Review of the record reveals that, pursuant to aDecision and Direction of Election in Case 9-RC-10905, an election was held on May 2, 1975, and waswon by the Union. Respondent's predecessor, Eura-sian Enterprises, Inc., filed objections on May 7,1975, and the Hearing Officer's Report and Recom-mendations issued October 21, 1975, a SecondSupplemental Decision, Order and Notice of FurtherHearing was issued by the Regional Director onNovember 18, 1975, and a Third SupplementalDecision, Order and Notice of Further Hearing wasissued by the Regional Director on January 22, 1976.The Hearing Officer's Supplemental Report andRecommendations issued on March 31, 1976, whilethe Fourth Supplemental Decision and Certificationof Representative was issued by the RegionalDirector on May 19, 1976. Respondent's request forreview of the Fourth Supplemental Decision wasdenied on July 20, 1976.Following a request by the Union on or aboutAugust 16, 1976, that Respondent bargain collective-ly in good faith with respect to rates of pay, wages,hours of employment, and other terms and condi-tions of employment, Respondent refused to recog-nize and bargain with the Union as the exclusivecollective-bargaining representative of its employeesin the certified unit. Respondent has refused tobargain with the Union since September 21, 1976.In response to a Motion for Summary Judgment,an adverse party may not rest upon denials in itspleadings, but must present specific facts which1968): Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Foilett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.404 THE SAMURAI, INC.demonstrate that there are material facts in issuewhich require a hearing.2Respondent in the instantcase presented no material facts not admitted orpreviously determined.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding.4We there-fore find that Respondent has not raised any issuewhich is properly litigable in this unfair laborpractice proceeding. We shall, accordingly, grant theMotion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Pennsylvania corporation, is en-gaged in the retail restaurant business at its Cincin-nati, Ohio, location, the only location involvedherein. During the past 12 months, which is arepresentative period, Respondent had a grossvolume of sales in excess of $500,000. During thatsame period, Respondent had a direct inflow ofgoods, in interstate commerce, valued in excess of$25,000 which it purchased and caused to be shippedfrom points located outside the State of Ohio directlyto its Cincinnati, Ohio, location.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHotel, Motel, Restaurant Employees and Barten-ders Local 12, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, is a2 Western Electric Company, Hawthorne Works, 198 NLRB 623 (1972).3 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Seecs. 102.67(1) and 102.69(c).4 Respondent's contention that there exists newly discovered evidence islabor organization within the meaning of Section 2(5)of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act.All regular full-time and regular part-time barten-ders, waiters, waitresses, bus help, cashiers, cooks(chefs), kitchen helpers, pantry employees, dish-washers and maitre d's employed by Respondentat its restaurant and bar located at 126 East SixthStreet, Cincinnati, Ohio, excluding all officeclerical employees, casual employees, the hat andcoat check employee, and all professional em-ployees, guards and the general manager, assis-tant managers, the bar and cocktail loungemanager (head bartender), the head chef and allother supervisors as defined in the Act.2. The certificationOn May 2, 1975, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 9, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on May 19, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about August 16, 1976, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about September 21, 1976, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceSeptember 21, 1976, and at all times thereafter,refused to bargain collectively with the Union as thewithout merit. All the evidence referred to in Respondent's opposition to theGeneral Counsel's Motion for Summary Judgment had been raised in therequest for review and was duly considered by the Board.405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. The Samurai, Inc., d/b/a The Samu-rai/Kabuki Japanese Steak House, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Hotel, Motel, Restaurant Employees andBartenders Local 12, Hotel and Restaurant Employ-ees and Bartenders International Union, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3. All regular full-time and regular part-timebartenders, waiters, waitresses, bus help, cashiers,cooks (chefs), kitchen helpers, pantry employees,dishwashers and maitre d's employed by Respondentat its restaurant and bar located at 126 East SixthStreet, Cincinnati, Ohio, excluding all office clericalemployees, casual employees, the hat and coat checkemployee, and all professional employees, guardsand the general manager, assistant managers, the barand cocktail lounge manager (head bartender), thehead chef and all other supervisors as defined in theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since May 19, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about September 21, 1976,and at all times thereafter, to bargain collectivelywith the above-named labor organization as theexclusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,The Samurai, Inc., d/b/a The Samurai/KabukiJapanese Steak House, Cincinnati, Ohio, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hotel, Motel, Res-taurant Employees and Bartenders Local 12, Hoteland Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All regular full-time and regular part-time barten-ders, waiters, waitresses, bus help, cashiers, cooks406 THE SAMURAI, INC.(chefs), kitchen helpers, pantry employees, dish-washers and maitre d's employed by Respondentat its restaurant and bar located at 126 East SixthStreet, Cincinnati, Ohio, excluding all officeclerical employees, casual employees, the hat andcoat check employee, and all professional em-ployees, guards and the general manager, assis-tant managers, the bar and cocktail loungemanager (head bartender), the head chef and allother supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at 126 East Sixth Street, Cincinnati, Ohio,copies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 9, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Hotel,Motel, Restaurant Employees and BartendersLocal 12, Hotel and Restaurant Employees andBartenders International Union, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All regular full-time and regular part-timebartenders, waiters, waitresses, bus help,cashiers, cooks (chefs), kitchen helpers,pantry employees, dishwashers and maitred's employed by Respondent at its restau-rant and bar located at 126 East Sixth Street,Cincinnati, Ohio, excluding all office clericalemployees, casual employees, the hat andcoat check employee, and all professionalemployees, guards and the general manager,assistant managers, the bar and cocktaillounge manager (head bartender), the headchef and all other supervisors as defined inthe Act.THE SAMURAI, INC.,D/B/A THESAMURAI/KABUKIJAPANESE STEAK HOUSE407